 



EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

     THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is entered into as of
September 10, 2004, by and among Spectre Gaming, Inc., a Minnesota corporation
(the “Company”), Pandora Select Partners L.P., a British Virgin Islands limited
partnership (“Pandora”), and Whitebox Intermarket Partners L.P., a British
Virgin Islands limited partnership (“Whitebox”) (Pandora and Whitebox are
individually referred to as the “Investor” and together as the “Investors”).

R E C I T A L S :

     WHEREAS, the Company has entered into that certain Purchase Agreement,
dated as of the date hereof (the “Purchase Agreement”) with the Investors
pursuant to which the Company has agreed to issue and sell to each Investor a
secured promissory note (each, a “Note” and together, the “Notes”) and a warrant
(each, a “Warrant” and together, the “Warrants”) to purchase shares of the
Company’s common stock, $0.01 par value per share (the “Common Stock”);

     WHEREAS, the Company has agreed to grant certain registration rights with
respect to the shares of the Company’s Common Stock issuable upon exercise of
the Warrants;

     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises and covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

ARTICLE 1
DEFINITIONS

     As used herein, the following terms shall have the following respective
meanings:

1.1 “Commission” shall mean the U.S. Securities and Exchange Commission or any
other successor federal agency at the time administering the Securities Act.

1.2 “Common Stock” shall mean the Company’s common stock, $0.01 par value per
share.

1.3 “Exchange Act” shall mean the Securities and Exchange Act of 1934, as
amended, or any similar federal statute and the rules and regulations of the
Commission thereunder, all as the same shall be in effect at the time.

1.4 “Holders” shall mean and include each Investor and any transferee thereof
who holds Registrable Securities of record.

1.5 “Register,” “registered” and “registration” refer to a registration effected
by preparing and filing with the Commission a registration statement in
compliance with the Securities Act,

 



--------------------------------------------------------------------------------



 



and the declaration or ordering by the Commission of the effectiveness of such
registration statement.

1.6 “Registrable Securities” means any and all shares of Common Stock: (i)
issued or issuable upon exercise of the Warrants or (ii) issued or issuable with
respect to the Common Stock upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or other similar
event; excluding in all cases, however, Registrable Securities sold by a Holder
to the public pursuant to a registered offering or pursuant to Rule 144
promulgated under the Securities Act or sold in a private transaction in which
the Holder’s registration rights under this Agreement are not assigned.

1.7 “Registration Expenses” shall mean all expenses incurred by the Company in
complying with Articles 2 and 3 hereof, including, without limitation, all
registration, qualification and Commission, National Association of Securities
Dealers, Inc., stock exchange and other filing fees, printing expenses, escrow
fees, fees and disbursements of legal counsel for the Company, blue sky fees and
expenses, and the expense of any special audits incident to or required by any
such registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).

1.8 “Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar federal statute and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

1.9 “Selling Expenses” shall mean all underwriting fees, discounts, selling
commissions and stock transfer taxes applicable to the Registrable Securities
registered by the Holders and the fees and expenses of any special counsel
engaged by the Holders.

1.10 “Underwriter” shall mean (whether or not the term is capitalized) a
broker-dealer engaged by the Company to distribute Registrable Securities as
principal or agent.

1.11 “Underwriting” or “Underwritten” shall mean (whether or not the term is
capitalized) a method of publicly distributing securities through an
Underwriter.

ARTICLE 2
REQUIRED REGISTRATION

2.1 Required Registration. Not later than November 3, 2004 (unless a majority in
interest of the Holders request a delay of the Company for up to an additional
90 days in writing and in such case, upon expiration of this requested delaying
period), the Company will prepare and file with the Commission a registration
statement under the Securities Act (currently expected to be on Form S-2 or
SB-2) covering all of the Registrable Securities and use its best efforts to
obtain the effectiveness of such registration as soon as practicable as would
permit or facilitate the original issuance or subsequent resale and distribution
of all of such Registrable Securities. The Company’s failure to obtain
effectiveness of this registration statement by February 1, 2005 (subject to an
extension of such date to correspond to a filing date extension, if any, granted
by

-2-



--------------------------------------------------------------------------------



 



the Holders above, and subject to delays incurred by any Holder’s failure to
comply with the provisions of Section 5(b) below) will constitute an event of
default under this Agreement.

2.2 Underwriting.

     (a) The resale distribution of the Registrable Securities covered by the
registration statement referred to in Section 2.1 above shall be effected by
means of the method of distribution selected by the Holders holding a majority
of the Registrable Securities covered by such registration. The Holders holding
a majority of the Registrable Securities may also change the resale distribution
method from time to time (subject to amendment of the registration statement as
required to describe such changes). If such distribution is effected by means of
an underwriting, the right of any Holder to registration pursuant to this
Article 2 shall be conditioned upon such Holder’s participation in such
underwriting and the inclusion of such Holder’s Registrable Securities in the
underwriting to the extent provided herein.

     (b) If such distribution is effected by means of an underwriting, the
Company (together with all Holders proposing to distribute their securities
through such underwriting) shall enter into an underwriting agreement in
customary form with a managing underwriter of nationally recognized standing
selected for such underwriting by a majority in interest of the Holders and
approved by the Company, which approval shall not be unreasonably withheld.

     (c) If any Holder disapproves of the terms of the underwriting, such person
may elect to withdraw therefrom by written notice to the Company, the managing
underwriter and the other Holders. The Registrable Securities and/or other
securities so withdrawn shall also be withdrawn from registration.

2.3 Inclusion of Shares by the Company. If the resale distribution of
Registrable Securities is being effected by means of an underwriting and if the
managing underwriter will not limit the number of Registrable Securities to be
underwritten, the Company may include securities for its own account or for the
account of others in such registration if the managing underwriter so agrees.
The inclusion of such shares shall be on the same terms as the registration of
shares held by the Holders. In the event that the underwriters exclude some of
the securities to be registered, the securities to be sold for the account of
the Company and any other holders shall be excluded in their entirety prior to
the exclusion of any Registrable Securities.

ARTICLE 3
COMPANY REGISTRATION

3.1 Notice of Registration to Holders. If at any time or from time to time
commencing after the date hereof, the Company shall determine to register any of
its securities, either for its own account or the account of a security holder
or holders, other than (i) a registration relating solely to employee benefit
plans on Form S-8 (or any successor form) or (ii) a registration relating solely
to a Commission Rule 145 transaction on Form S-4 (or any successor form), the
Company will:

     (a) promptly give to each Holder written notice thereof and

-3-



--------------------------------------------------------------------------------



 



     (b) include in such registration (and any related qualification under blue
sky laws or other compliance), and in any underwriting involved therein, all the
Registrable Securities specified in a written request or requests, made within
30 days after receipt of such written notice from the Company described in
Section 3.1(a), by any Holder or Holders, but only to the extent that (i) if the
proposed registration under this Article 3 is not an underwritten offering, the
original issuance or resale distribution of such Registrable Securities is not
already covered by an effective registration statement under Article 2 above or
(ii) if the proposed registration under this Article 3 is an underwritten
offering, such Registrable Securities are not then being offered in a separate
underwritten offering under Article 2 above.

3.2 Underwriting. If the registration of which the Company gives notice is for
an offering involving an underwriting, the Company shall so advise the Holders
as a part of the written notice given pursuant to Section 3.1(a). In such event,
the right of any Holder to registration pursuant to this Article 3 shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting to the
extent provided herein. All Holders proposing to distribute their securities
through such underwriting shall (together with the Company) enter into an
underwriting agreement in customary form with the managing underwriter selected
for such underwriting by the Company.

     (a) Notwithstanding any other provision of this Article 3, if the managing
underwriter determines that marketing factors require a limitation of the number
of shares to be underwritten, the underwriter may exclude some or all
Registrable Securities from such registration and underwriting. The Company
shall so advise all Holders of Registrable Securities, and the number of shares
of Common Stock to be included in such registration shall be allocated as
follows: first, for the account of the Company, all shares of Common Stock
proposed to be sold by the Company; and second, for the account of the Holders
and any other shareholders of the Company participating in such registration,
the number of shares of Common Stock requested to be included in the
registration by the Holders and such other shareholders in proportion, as nearly
as practicable, to the respective amounts of Registrable Securities that are
proposed to be offered and sold by the Holders and such other shareholders of
Registrable Securities at the time of filing the registration statement. No
Registrable Securities excluded from the underwriting in this Article 3 by
reason of the underwriters’ marketing limitation shall be included in such
registration.

     (b) The Company shall so advise all Holders and the other holders
distributing their securities through such underwriting of any such limitation,
and the number of shares of Registrable Securities held by Holders that may be
included in the registration. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the managing underwriter. Any securities excluded or withdrawn
from such underwriting shall be withdrawn from such registration, but the Holder
shall continue to be bound by the terms hereof.

     (c) The Company shall have the right to terminate or withdraw any
registration initiated by it under this Article 3 prior to the effectiveness of
such registration, whether or not a Holder has elected to include Registrable
Securities in such registration.

-4-



--------------------------------------------------------------------------------



 



ARTICLE 4
EXPENSES OF REGISTRATION

     All Registration Expenses incurred in connection with any registration,
qualification or compliance pursuant to Articles 2 and 3 hereof shall be borne
by the Company. All Selling Expenses relating to Registrable Securities
registered by the Holders shall be borne by the Holders of such Registrable
Securities pro rata on the basis of the number of shares so registered.

ARTICLE 5
REGISTRATION PROCEDURES

     (a) In the case of each registration effected by the Company pursuant to
this Agreement, the Company will keep each Holder advised in writing as to the
initiation of each registration and as to the completion thereof. The Company
agrees to use its best efforts to effect or cause such registration to permit
the sale of the Registrable Securities covered thereby by the Holders thereof in
accordance with the intended method or methods of distribution thereof described
in such registration statement. In connection with any registration of any
Registrable Securities, the Company shall, as soon as reasonably possible:

     (i) prepare and file with the Commission a registration statement with
respect to such Registrable Securities and use its efforts to cause such
registration statement filed to become effective;

     (ii) prepare and file with the Commission such amendments and supplements
to such registration statement and the prospectus included therein as may be
necessary to effect and maintain the effectiveness of such registration
statement as may be required by the applicable rules and regulations of the
Commission and the instructions applicable to the form of such registration
statement (provided, however, that the Company shall not be obliged to maintain
the effectiveness of the registration statement described in Article 2 longer
than through the earlier of (A) seven years from the date hereof or, if earlier,
the second anniversary of the date on which the last of the Registrable
Securities are issued or issuable as payment under the Note or upon exercise of
the Warrant, (B) the date on which the Holder may sell all Registrable
Securities then held by the Holder, or which may become issuable as payment
under the Note or upon exercise of the Warrant, without restriction by the
volume limitations of Rule 144(e) of the Securities Act or (C) such time as all
Registrable Securities held by such Holder, or which may become issuable as
payment under the Note or upon exercise of the Warrant, have been sold pursuant
to a registration statement), and furnish to the holders of the Registrable
Securities covered thereby copies of any such supplement or amendment prior to
this being used and/or filed with the Commission;

     (iii) promptly notify the Holders of Registrable Securities to be included
in a registration statement hereunder, the sales or placement agent, if any,
therefor and the managing underwriter of the securities being sold, and confirm
such advice in writing, (A) when such registration statement or the prospectus
included therein or any prospectus

-5-



--------------------------------------------------------------------------------



 



amendment or supplement or post-effective amendment has been filed, and, with
respect to such registration statement or any post-effective amendment, when the
same has become effective, (B) of the issuance by the Commission of any stop
order suspending the effectiveness of such registration statement or the
initiation of any proceedings for that purpose, (C) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose or (D) if, to the Company’s
knowledge, it shall be the case, at any time when a prospectus is required to be
delivered under the Securities Act, that such registration statement or
prospectus, or any document incorporated by reference in any of the foregoing,
contains an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

     (iv) use its best efforts to obtain the withdrawal of any order suspending
the effectiveness of such registration statement or any post-effective amendment
thereto or of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registrable Securities
included in such registration statement for sale in any jurisdiction at the
earliest practicable date;

     (v) furnish to each Holder of Registrable Securities to be included in such
registration statement hereunder, each placement or sales agent, if any,
therefor and each underwriter, if any, thereof a conformed copy of such
registration statement, each such amendment and supplement thereto (in each case
excluding all exhibits and documents incorporated by reference) and such number
of copies of the registration statement (excluding exhibits thereto and
documents incorporated by reference therein unless specifically so requested by
such holder, agent or underwriter, as the case may be) of the prospectus
included in such registration statement (including each preliminary prospectus
and any summary prospectus), in conformity with the requirements of the
Securities Act, as such Holder, agent, if any, and underwriter, if any, may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Holder sold by such agent or underwritten by such
underwriter and to permit such Holder, agent and underwriter to satisfy the
prospectus delivery requirements of the Securities Act;

     (vi) use its best efforts to (A) register or qualify the Registrable
Securities to be included in such registration statement under such other
securities laws or blue sky laws of such states of the United States or the
District of Columbia to be designated by the Holders of a majority of such
Registrable Securities participating in such registration and each placement or
sales agent, if any, therefor and underwriter, if any, thereof, as any Holder
and each underwriter, if any, of the securities being sold shall reasonably
request (provided, that the Company shall not be required to use its best
efforts to register or qualify the Registrable Securities in more than 10 such
jurisdictions unless the expenses thereof are borne by the Holders requesting
such efforts), (B) keep such registrations or qualifications in effect and
comply with such laws so as to permit, as to a registration statement filed
under Article 2 above, the continuance of offers, sales and dealings therein in
such jurisdictions for the same period after the initial effective date of the

-6-



--------------------------------------------------------------------------------



 



registration statement filed under the Securities Act as described in
Section 5(a)(ii) above or, as to a registration statement filed under Article 3
above, for a period of 90 days after the effective date of the registration
statement, or if underwritten, as long as may be necessary to enable the
underwriter to complete its distribution of the Registrable Securities pursuant
to such registration statement and (C) take any and all such actions as may be
reasonably necessary or advisable to enable such Holder, agent, if any, and
underwriter to consummate the disposition in such jurisdictions of such
Registrable Securities; provided, however, that in order to fulfill the
foregoing obligations under this Section 5(a)(vi), the Company shall not (unless
otherwise required to do so in any jurisdiction) be required to (1) qualify
generally to do business as a foreign company or a broker-dealer, (2) execute a
general consent to service of process or (3) subject itself to taxation; and

     (vii) furnish, at the request of a majority of the Holders participating in
the registration, on the date that such Registrable Securities are delivered to
the underwriters for sale, if such securities are being sold through
underwriters, or, if such securities are not being sold through underwriters, on
the date that the registration statement with respect to such securities becomes
effective, (i) an opinion, dated as of such date, of the counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and
reasonably satisfactory to a majority in interest of the Holders requesting
registration, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities and (ii) a letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and if permitted by applicable accounting
standards, to the Holders requesting registration of Registrable Securities.

     (b) The Company may require each Holder of Registrable Securities as to
which any registration is being effected to furnish to the Company such
information regarding such Holder and such Holder’s method of distribution of
such Registrable Securities as the Company may from time to time reasonably
request in writing. Each such Holder agrees to notify the Company as promptly as
practicable of any inaccuracy or change in information previously furnished by
such Holder to the Company or of the occurrence of any event in either case as a
result of which any prospectus relating to such registration contains or would
contain an untrue statement of a material fact regarding such Holder or the
distribution of such Registrable Securities or omits to state any material fact
regarding such Holder or the distribution of such Registrable Securities
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing, and promptly to furnish
to the Company any additional information required to correct and update any
previously furnished information or required so that such prospectus shall not
contain, with respect to such Holder or the distribution of such Registrable
Securities, an untrue statement or a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.

-7-



--------------------------------------------------------------------------------



 



     (c) Each of the Holders will comply with the provisions of the Securities
Act with respect to disposition of the Registrable Securities to be included in
any registration statement filed by the Company.

ARTICLE 6
INDEMNIFICATION

6.1 The Company will indemnify each Holder, each of its officers, directors and
partners, and such Holder’s legal counsel and independent accountants, if any,
and each person controlling any such persons within the meaning of Section 15 of
the Securities Act, with respect to which registration, qualification or
compliance has been effected pursuant to this Agreement, and each underwriter,
if any, and each person who controls any underwriter within the meaning of
Section 15 of the Securities Act, against all expenses, claims, losses, damages
and liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened, arising out
of or based on any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, offering circular or
other document, or any amendment or supplement thereof, incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of any rule or regulation promulgated under the Securities Act or any
state securities laws applicable to the Company and relating to action or
inaction by the Company in connection with any such registration, qualification
or compliance, and will reimburse each such Holder, each of its officers,
directors and partners and such Holder’s legal counsel and independent
accountants, and each person controlling any such persons, each such underwriter
and each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating, preparing or
defending any such claim, loss, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
claim, loss, damage, liability or expense arises out of or is based on any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Company by such Holder, officers, directors, partners, legal counsel,
accountants, underwriter or controlling persons, and expressly intended for use
in such registration statement, prospectus, offering circular or other document,
or any amendment or supplement thereof.

6.2 Each Holder will, if Registrable Securities held by such Holder are included
in the securities as to which such registration, qualification or compliance is
being effected, indemnify the Company, each of its directors and officers and
its legal counsel and independent accountants, each underwriter, if any, of the
Company’s securities covered by such a registration statement, each person who
controls the Company or such underwriter within the meaning of Section 15 of the
Securities Act, and each other such Holder, each of its officers, directors,
partners, legal counsel and independent accountants, if any, and each person
controlling such Holder within the meaning of Section 15 of the Securities Act,
against all expenses, claims, losses, damages and liabilities (or actions in
respect thereof), including any of the foregoing incurred in settlement of any
litigation, commenced or threatened, arising out of or based on any

-8-



--------------------------------------------------------------------------------



 



untrue statement (or alleged untrue statement) of a material fact contained in
any such registration statement, prospectus, offering circular or other
document, or any amendment or supplement thereto, incident to any such
registration, qualification or compliance or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company, such Holders, such directors, officers, partners, legal counsel,
independent accountants, underwriters or control persons for any legal or any
other expenses reasonably incurred in connection with investigating, preparing
or defending any such claim, loss, damage, liability or action, in each case to
the extent, but only to the extent, that such untrue statement (or alleged
untrue statement) or omission (or alleged omission) is made in such registration
statement, prospectus, offering circular, other document or amendment or
supplement in reliance upon and in conformity with written information furnished
to the Company by such Holder and expressly intended for use in such
registration statement, prospectus, offering circular or other document, or any
amendment or supplement thereof; provided, however, that the obligations of each
Holder hereunder shall be limited to an amount equal to the proceeds to such
Holder of Registrable Securities sold as contemplated herein.

6.3 Each party entitled to indemnification under this Section 6 (the
“Indemnified Party") shall give notice to the party required to provide
indemnification (the “Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or litigation, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld). The Indemnified Party may participate in such defense at such party’s
expense; provided, however, that the Indemnifying Party shall bear the expense
of such defense of the Indemnified Party if representation of both parties by
the same counsel would be inappropriate due to actual or potential conflicts of
interest. The failure of any Indemnified Party to give notice as provided herein
shall not relieve the Indemnifying Party of its obligations under this
Agreement, unless such failure is prejudicial to the ability of the Indemnifying
Party to defend the action. No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect of such
claim or litigation.

6.4 If the indemnification provided for in Section 6.1 or 6.2 is unavailable or
insufficient to hold harmless an Indemnified Party, then each Indemnifying Party
shall contribute to the amount paid or payable by such Indemnified Party as a
result of the expenses, claims, losses, damages or liabilities (or actions or
proceedings in respect thereof) referred to in Section 6.1 or 6.2, in such
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and the sellers of Registrable Securities on the other hand in
connection with statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) or
expenses, as well as any other relevant equitable considerations. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or the sellers of Registrable Securities and the parties’

-9-



--------------------------------------------------------------------------------



 



relative intent, knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission. The Company and the Holders agree
that it would not be just and equitable if contributions pursuant to this
Section 6.4 were to be determined by pro rata allocation (even if all Sellers of
Registrable Securities were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in the first sentence of this Section 6.4. The amount
paid by an Indemnified Party as a result of the expenses, claims, losses,
damages or liabilities (or actions or proceedings in respect thereof) referred
to in the first sentence of this Section 6.4 shall be deemed to include any
legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any claim, action or proceeding which
is the subject of this Section 6.4. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The obligations of sellers of Registrable
Securities to contribute pursuant to this Section 6.4 shall be several in
proportion to the respective amount of Registrable Securities sold by them
pursuant to a registration statement.

ARTICLE 7
RULE 144 REPORTING

     With a view to making available the benefits of certain rules and
regulations of the Commission which may at any time permit the sale of
securities of the Company to the public without registration, the Company agrees
to use its best efforts to:

7.1 Make and keep public information available as those terms are understood and
defined in Rule 144 under the Securities Act, at all times after the date
hereof; and

7.2 File with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act.

ARTICLE 8
TRANSFER OF REGISTRATION RIGHTS

     The rights to cause the Company to register Registrable Securities under
this Agreement may be assigned by a Holder to Whitebox Advisors, LLC (“Whitebox
Advisors”) or to a transferee or assignee of Registrable Securities that (i) is
a subsidiary, parent or affiliated entity, general partner or limited partner,
member or retired partner or member of a Holder or of Whitebox Advisors, (ii) is
an affiliated fund, a follow-on fund or predecessor fund of a Holder or a
related fund or of Whitebox Advisors, (iii) is a Holder’s family member or trust
for the benefit of an individual Holder or (iv) acquires at least 50,000 shares
of Registrable Securities (as adjusted for stock splits, stock dividends, stock
combinations, reclassifications, recapitalizations, mergers, consolidations or
other similar events); provided, however, (A) the transferor shall, within ten
days before such transfer, furnish to the Company written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (B) such transferee shall agree
in writing to be subject to all restrictions set forth in this Agreement. In
each case, such rights may only be transferred together with the underlying
Registrable Securities in a transfer permitted by the Securities Act

-10-



--------------------------------------------------------------------------------



 



and applicable state securities laws. Any such transferee or assignee shall be
deemed a Holder hereunder.

ARTICLE 9
LIMITATIONS ON REGISTRATION RIGHTS GRANTED TO OTHER SECURITIES

     From and after the date of this Agreement, the Company shall not without
the prior written consent of the holders of a majority of the Registrable
Securities then outstanding, enter into any agreement with any holder or
prospective holder of any securities of the Company providing for the grant to
such holder of registration rights superior to those granted herein.

ARTICLE 10
MISCELLANEOUS

10.1 Governing Law. The laws of the state of Minnesota shall govern the
interpretation, validity and performance of the terms of this agreement,
regardless of the law that might be applied under principles of conflicts of
law.

10.2 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

10.3 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof.

10.4 Termination. The obligations of the Company to register Registrable
Securities under this Agreement shall terminate on the tenth anniversary of the
date of this Agreement. In addition, the right of any Holder to request
inclusion in any registration under Article 3 shall terminate on the date
hereafter when (i) such Holder (together with its affiliates, partners, members
and former partners and members) holds less than 1% of the Company’s outstanding
Common Stock and (ii) all Registrable Securities held by or issuable to such
Holder (and its affiliates, partners, members and former partners and members)
as payment under the Note or upon exercise of the Warrant may be sold under
Rule 144 during any 90 day period.

10.5 Notices. All notices, requests, consents, and other communications
hereunder shall be in writing and shall be deemed effectively given and received
when delivered in person or by national overnight courier service or by
certified or registered mail, return receipt requested, or by telecopier,
addressed as follows:



(a)   if to the Company, at       Spectre Gaming, Inc.
800 Nicollet Mall, Suite 2690
Minneapolis, Minnesota 55402
Attention: Brian D. Niebur, Chief Financial Officer
Facsimile: (612) 338-7332

-11-



--------------------------------------------------------------------------------



 



    with a copy to:           Maslon Edelman Borman & Brand, LLP
90 South Seventh Street, Suite 3300
Minneapolis, Minnesota 55402
Attention: William M. Mower, Esq.
Facsimile: (612) 642-8358
  (b)   if to the Investor, in care of:       Whitebox Advisors, LLC
3033 Excelsior Boulevard, Suite 300
Minneapolis, Minnesota 55416
Attention: Jonathan Wood, Chief Financial Officer
Facsimile: (612) 253-6151
      with a copy to:       Messerli & Kramer P.A.
150 South Fifth Street, Suite 1800
Minneapolis, Minnesota 55402
Attention: Jeffrey C. Robbins, Esq.
Facsimile: (612) 672-3777

     (c) if to any other Holder, to the address reflected on the records of the
Company, or such other address or addresses as shall have been furnished in
writing by such party to the Company and to the other parties to this Agreement.

10.6 Severability. The invalidity, illegality or unenforceability of one or more
of the provisions of this Agreement in any jurisdiction shall not affect the
validity, legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of this Agreement,
including any such provision, in any other jurisdiction, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.

10.7 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

10.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together constitute one
instrument.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed and delivered by their respective duly authorized officers or
representatives as of the date first written above.

              SPECTRE GAMING, INC.
 
       

  By      /s/ Brian Niebur

--------------------------------------------------------------------------------


         Brian D. Niebur

           Chief Financial Officer
 
            PANDORA SELECT PARTNERS L.P.
 
       

  By   [executed]

     

--------------------------------------------------------------------------------

 

  Its    

     

--------------------------------------------------------------------------------

 
 
            WHITEBOX INTERMARKET PARTNERS L.P.
 
       

  By   [executed]

     

--------------------------------------------------------------------------------

 

  Its    

     

--------------------------------------------------------------------------------

 

-13-